Name: Council Decision (CFSP) 2017/1087 of 19 June 2017 amending Decision 2014/386/CFSP concerning restrictive measures in response to the illegal annexation of Crimea and Sevastopol
 Type: Decision
 Subject Matter: international affairs;  trade;  international trade;  international law;  Europe;  international security
 Date Published: 2017-06-20

 20.6.2017 EN Official Journal of the European Union L 156/24 COUNCIL DECISION (CFSP) 2017/1087 of 19 June 2017 amending Decision 2014/386/CFSP concerning restrictive measures in response to the illegal annexation of Crimea and Sevastopol THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 23 June 2014, the Council adopted Decision 2014/386/CFSP (1). (2) The Council does not recognise and continues to condemn the illegal annexation of Crimea and Sevastopol by the Russian Federation and will remain committed to fully implement its non-recognition policy. (3) On the basis of a review of Decision 2014/386/CFSP, the restrictive measures should be renewed until 23 June 2018. (4) Decision 2014/386/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The second paragraph of Article 5 of Decision 2014/386/CFSP is replaced by the following: This Decision shall apply until 23 June 2018.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 19 June 2017. For the Council The President F. MOGHERINI (1) Council Decision 2014/386/CFSP of 23 June 2014 concerning restrictive measures in response to the illegal annexation of Crimea and Sevastopol (OJ L 183, 24.6.2014, p. 70).